Citation Nr: 1147243	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-24 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claim.

In October 2011, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he has diabetes mellitus, type II, due to exposure to herbicides in the Republic of Vietnam.  The medical evidence shows that the Veteran has a diagnosis of diabetes mellitus, type II.  See January 2011 VA examination report, July 2009 VA treatment records, April 2003 private treatment records.  By way of establishing entitlement to the presumption of exposure to herbicides, the Veteran asserts that he served aboard the U.S.S. James C. Owens, which was anchored offshore of Vietnam in Cam Ranh Bay.  In a February 2010 statement, he asserted that he served as a storekeeper, and that they had to "dock at the pier in Vietnam to get supplies."  At his October 2011 hearing, he testified that he remembered one instance of stepping ashore in particular, when he drank a warm beer tainted with formaldehyde, and also asserted that he might have stepped ashore on two other occasions, although he did not remember those occasions in as much detail.  The Veteran also recalled an instance where Australian Army Officers came aboard the ship, but he did not recall if the ship docked at the pier for them to come aboard or if a motor lodge was used.  The Veteran has requested that VA obtain the ship's deck logs from the period from January 1968 to May 1968, as he believes they will corroborate his testimony regarding docking and stepping foot on the shore of Vietnam during that period.  

Naval records show that the U.S.S. James C. Owens operated on close coastal waters in the Cam Ranh Bay between its deployment in November 1967 and return for reassignment in June 1968, although the exact time periods within that range have not yet been definitively ascertained.  The Veteran's service personnel records show that he was aboard the U.S.S. James C. Owens during this period.  The Veteran has testified that he went ashore during this entire period.  Therefore, further evidentiary development must be completed in order to determine (1) if the ship docked on the shores or piers of Vietnam or (2) operated on close coastal waters for extended periods, with evidence that crew members went ashore regularly with supplies or personnel.  See M21-1MR, Part IV.ii.2.C.10.k.

Initially, review of the record shows that the RO submitted a Defense Personnel Records Information System (DPRIS) request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's service aboard a ship in the waters offshore of the Republic of Vietnam under request code O34.  The August 2009 response shows that the JSRRC was unable to verify service in the Republic of Vietnam, but was able to determine that the Veteran served aboard the U.S.S. James C. Owens, which was, allegedly, in the official waters of the Republic of Vietnam from November 23, 1967, to November 25, 1967, in addition to several other date ranges provided (January 1968 to June 1968).  Subsequently, VA requested and received the ship's deck logs for this period from the Modern Military Branch of the National Archives, which show that the ship was en route from the Panama Canal to Mexico from November 23, 1967, to November 25, 1967, and not in the offshore waters of Vietnam, which is contrary to the August 2009 response.  

Furthermore, pursuant to a corrected statement received from the Veteran in August 2010, the RO requested the deck logs from the Modern Military Branch of the National Archives from January 1968 to March 1968.  In September 2010, the RO received a response asking for clarification of the specific information VA was seeking to obtain.  Specifically, the letter informed the RO that the log will "not provide information placing individuals aboard the ship, nor indicate names of individuals who departed the ship and might have set foot in Vietnam."  No follow-up or clarifying request for the deck logs was sent by the RO.  VA's duty to assist requires such efforts as information regarding the specific activities of individuals is not necessary to establish exposure to herbicides for Veterans who served aboard Navy ships in the coastal waters of Vietnam.  See M21-1MR, Part IV.ii.2.C.10.k (directing VA to determine, generally, whether crew members of the ship or if smaller vessels from the ship regularly went aboard in evaluating the evidence of possible exposure to herbicides); see also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (suggesting that the Veteran's lay testimony of having gone ashore is sufficient to establish exposure to herbicides where other evidence shows that his ship docked to the shore or a pier in Vietnam).  

Initially, the Board notes that the second page of the August 2009 JSRRC response is missing from the record.  On remand, the RO/AMC should attempt to locate the remainder of the response, if possible, and associate it with the claims folder.

Then, pursuant to Training Letter 10-06, which explains that JSRRC is now able to review both the official history of Navy ships as well as the ship's deck logs, the RO/AMC should submit a second DPRIS O43 request to JSRRC asking (1) for the corrected dates that the U.S.S. James C. Owens was in the waters offshore from the Republic of Vietnam, (2) whether the U.S.S. James C. Owens docked to the shore or a pier in the Republic of Vietnam, and (3) whether crew members of the ship or smaller vessels from the ship regularly went ashore in Vietnam.  The RO/AMC should also request that the JSRRC include the relevant excerpts from the deck logs in its response.  As the time frame initially identified by the Veteran in his August 2010 statement is longer than 60 days, the Veteran should be given the opportunity to clarify the specific dates of alleged exposure, and, if the date range cannot be further narrowed, multiple requests should be sent, if necessary.

If the information listed above cannot be determined, the RO/AMC should send an additional request for the deck logs of the U.S.S. James C. Owens, dated from January 1968 to June 1968, as well as any other dates indicated by JSRRC's response to the DPRIS O43 response, to the Modern Military Branch of the National Archives, in order to facilitate a determination as to whether the ship docked in Vietnam or crew members or smaller vessels regularly went ashore during the ship's deployment in Cam Ranh Bay.

Additionally, the record reflects that the Veteran has submitted private treatment records from Dr. L., showing a diagnosis of diabetes mellitus, type II, in April 2003, and VA treatment records from July 2009 show his diabetes was still being followed by Dr. L. at that time.  Therefore, on remand, the RO/AMC should contact the Veteran and determine if there are any private medical records, such as the records from Dr. L., that he would like VA to obtain.  If proper identifying information and authorization is received, these records should be obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for diabetes mellitus, type II, dated since September 2009.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his diabetes mellitus, type II, from the VA Medical Center in Muskogee, Oklahoma, dated since September 2009.

2.  Contact the Veteran and obtain the names, dates, addresses and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Dr. L.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Locate, if possible, the missing second page of the August 2009 DPRIS O43 response and associate it with the claims folder. 

4.  Submit a DPRIS O43 request to the JSRRC to determine (i) the dates that the U.S.S. James C. Owens was in the waters offshore from the Republic of Vietnam, (ii) whether the U.S.S. James C. Owens docked in the Republic of Vietnam, and (iii) whether crew members of the ship or smaller vessels from the ship regularly went ashore in Vietnam.  JSRRC should include any of the relevant excerpts from the deck logs in its response.  As the initial time frame identified by the Veteran is longer than 60 days, the Veteran should be contacted and asked to determine the precise timeframe of the claimed herbicide exposure, and, if necessary, multiple requests should be sent if the evidence indicates that the possible period of exposure is greater than 60 days. 

5.  If JSRRC cannot provide a determination with regard to any of the issues listed above, contact the Modern Military Branch of the National Archives to obtain the deck logs for the U.S.S. James C. Owens, dated from January 1968 to June 1968, as well as any other dates indicated by JSRRC.  In consideration of the last response received from the Modern Military Branch of the National Archives, this request should explain that the deck logs will facilitate a determination as to whether the U.S.S. James C. Owens docked in Vietnam or crew members or smaller vessels regularly went ashore during the ship's deployment in Cam Ranh Bay.

If it is necessary to request these records, efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


